St. Paul, J.
— I dissent. I think the plaintiffs should recover the sum of $65.00, amount of damages admittedly due by this defendant; and are of course entitled to receive from the Kansas City Company the net proceeds of the shipment, — which latter company appears to me to have acted for the best advantage of whosoever might be concerned. But I am of opinion that plaintiff was at fault in not taking charge of their own property, holding the *165defendant for the actual damages, and the consignee for all other losses due to their refusal to accept the sound part of the shipment.
New Orleans, La., April 19th, 1915.
The effect of the present opinion, however, is to permit plaintiffs to do exactly what they claim the right to do, viz, to abandon the shipment, and hold the carrier for its value, and I do not understand that to be the law.